Citation Nr: 1619945	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  13-13 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent for nonobstructive coronary artery disease.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from two rating decisions in February 2011.  In the first decision, the RO granted service connection for PTSD and assigned a 30 percent disability rating, effective May 26, 2009.  In the latter decision, the RO granted service connection for nonobstructive coronary artery disease and assigned a 30 percent disability rating, effective June 8, 2009.  In August 2011, the Veteran filed a notice of disagreement (NOD) with the initial ratings assigned for PTSD and coronary artery disease.  The RO issued statements of the case (SOCs) pertinent to PTSD in April 2013 and pertinent to coronary artery disease in June 2013.  In May and July 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) for PTSD and coronary artery disease, respectively. 

As the Veteran has disagreed with the initial ratings assigned following the award of service connection for PTSD and coronary artery disease, the Board has characterized the claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In April 2016, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the claims file reveals that further action with respect to each higher rating claim on appeal is warranted.

The Veteran was last afforded a VA examination for evaluation of his PTSD in January 2011.  However, during the April 2016 hearing, he testified that his symptoms had become worse since that examination.  For example, he testified that he had experienced thoughts of "taking myself a lot of times," but had never mentioned these thoughts to his psychologist or psychiatrist.  In light of evidence suggesting worsening of the disability since the last VA examination, the Board finds that the Veteran should be afforded a new VA examination to obtain pertinent information to assess the severity of his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Similarly, the Board notes that the Veteran was last afforded a VA examination for evaluation of his coronary artery disease in January 2011.  Considering that remand is necessary to obtain outstanding treatment records from his private cardiologist, as detailed below, and the length of time since the last VA examination, the Board finds that the Veteran should also be afforded a new VA examination to obtain contemporaneous, pertinent information to assess the current nature and severity of his nonobstructive coronary artery disease.  See Snuffer, supra; Caffrey, supra; VAOPGCPREC 11-95 (1995).   

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging to obtain further medical examination evidence in connection with the claims, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file includes VA treatment records from the Lyons and East Orange VA Medical Centers (VAMCs) and related clinics dated through July 2010.  In addition, VA mental health records dated from March 2009 through April 2013 are associated with the claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain all records of treatment pertinent to PTSD and coronary artery disease from the Lyons and East Orange VAMCs and related clinics dating since July 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with regard to requests for records from Federal facilities.

Similarly, the claims file includes a March 2016 treatment summary from the Trenton Vet Center and a log of the Veteran's attendance at individual and group therapy sessions for PTSD from October 2009 through March 2016.  Unfortunately, other than the report of a July 2010 intake assessment, the actual treatment records from the Vet Center have not been obtained.  The AOJ should obtain all records of treatment pertinent to PTSD from the Trenton Vet Center dating since October 2009.

In addition, the Veteran testified that he had been in receipt of Social Security Administration (SSA) disability benefits until those benefits were converted to retirement benefits at age 65.  Although he indicated that those disability benefits were awarded following an aneurysm he experienced decades earlier, no copy of the disability determination, or clinical records used to support such an award, is of record.  While SSA records are not controlling for VA determinations, they may be pertinent to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak, supra; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the AOJ should obtain and associate with the claims file a copy of any SSA determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with respect to requesting records from Federal facilities.

Finally, regarding private treatment, the Veteran testified that he has received treatment from his cardiologist, T. Ahmad, M.D., since December 2008.  Records from Dr. Ahmad dated from December 2008 through May 2010, and from April 2015 through March 2016 are associated with the claims file.  Hence, it would appear that records from this provider dated from June 2010 to April 2015, and since March 2016 may be outstanding.  

Therefore, AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims for on appeal), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (2015) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).   In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization that the Veteran 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  The AOJ's adjudication of each claim should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson, supra, is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Lyons and East Orange VAMCs and related clinic all outstanding, pertinent records of evaluation and/or treatment of the Veteran s dated since July 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Obtain from the Trenton Vet Center the actual records of evaluation and/or treatment of the Veteran, including records of individual and group therapy, dated since October 2009.  Follow the procedures of 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Request that the Social Security Administration furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the appeal that is not currently of record.  Specifically, request that the Veteran provide, or provide appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records-particularly, records from T. Ahmad, M.D., dated from June 2010 to April 2015, and since March 2016..

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  If the Veteran responds, obtain all identified evidence following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination by an appropriate mental health professional for evaluation of his PTSD. 

The contents of the entire, electronic claims file (in Virtual VA and VBMS, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's medical history and assertions.  All necessary tests and studies (to include psychological testing, if appropriate) should be accomplished (with all findings made available to the psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings responsive to the applicable criteria should be reported in detail.

The examiner should identify and comment on the nature, and extent, frequency, and/or severity (as appropriate) of all psychiatric symptoms found to be present, to include comment on the impact of such on the Veteran's occupational and social functioning.  He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in January 2011, and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment. 

Additionally, based on the examination findings/testing results, and review of the Veteran's documented medical history and assertions, the examiner should indicate whether, at any time since the May 26, 2009 effective date of the award of service connection, the Veteran's PTSD has changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination by an appropriate medical professional for evaluation of his nonobstructive coronary artery disease.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, he examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to particularly include metabolic equivalents (METs) and ejection fraction measurements, as well as, symptoms experienced upon diagnostic testing) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render all appropriate findings responsive to the applicable criteria for evaluating coronary artery disease.

Further, based on a comprehensive review of the evidence of record, the examiner should indicate whether, at any point since the June 8, 2009 effective date of the award of service connection, the Veteran's nonobstructive coronary artery disease disability had changed in severity; and, if so, the approximate date(s) of any such change(s), and the level of severity of the disability at each stage.

All examination findings/testing results, along with complete, clearly-state rationale for the conclusions reached, must be provided.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims for higher intial ratings for PTSD and nonobstructive coronary artery disease, in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include, with respect to each higher rating claim, whether staged rating, pursuant to Fenderson (cited above), is warranted).

10.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


